                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     KIMBERLY EMERSON,                                   Case No. 20-cv-08607-YGR (AGT)

                                   7                    Plaintiff,
                                                                                             ORDER RE: DISCOVERY DISPUTE
                                   8              v.
                                                                                             Re: Dkt. No. 24
                                   9     IRON MOUNTAIN INFORMATION
                                         MANAGEMENT SERVICES, INC., et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          The parties’ joint statement is unhelpful. It raises a litany of discovery issues without
Northern District of California
 United States District Court




                                  13   detailing any of them to the extent needed for the Court to evaluate the merits. For each disputed
                                  14   topic, the parties must provide factual background, cite to and attach the relevant documents (e.g.,
                                  15   excerpts of discovery requests and responses, deposition testimony), cite to the relevant legal
                                  16   authority, and clearly state their positions. If necessary, the parties should submit separate joint
                                  17   statements to address discrete topics.
                                  18          The Court is also not convinced that the parties’ met and conferred on each issue raised in
                                  19   their joint statement. Lead counsel for each side must do so, and if a dispute remains, counsel
                                  20   must certify to the Court (in any future joint statement) the start and end times of the meet and
                                  21   confer session and the topics discussed. Any future joint statement must also comply with Part
                                  22   VII.B of the undersigned’s civil standing order, which is available at cand.uscourts.gov/judges/tse-
                                  23   alex-g-agt/.
                                  24          IT IS SO ORDERED.
                                  25   Dated: June 8, 2021
                                  26
                                                                                                     ALEX G. TSE
                                  27                                                                 United States Magistrate Judge
                                  28
